Citation Nr: 0413146	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus on a direct basis or as a result of herbicide 
exposure.

2.  Entitlement to service connection for heart condition on 
a direct basis or as a result of herbicide exposure.

3.  Entitlement to service connection for neuropathy on a 
direct basis or as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1968 to June 1970 with periods of active and 
inactive duty for training. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a series of diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, providing for the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations "if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  The 
phrase "Service in the Republic of Vietnam" is not clearly 
defined for the purposes of determining whether or not a 
veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97). 

In this case, at this time, there is nothing to indicate that 
the veteran ever visited the Republic of Vietnam.  In his 
substantive appeal of June 2003, the veteran contends that 
his ship was operating within 500 yards of shore.  However, 
without evidence that the veteran was ever present in the 
Republic of Vietnam or that he ever came nearer to Vietnam 
than offshore in a deep water vessel, exposure to Agent 
Orange cannot be presumed, and the provisions of 38 C.F.R. §§ 
3.307(a)(6)(iii) and 3.309(e) do not pertain to this appeal.  
See also McCartt v. West, 12 Vet. App. 164, 168 (1999) (both 
service in the Republic of Vietnam and diagnosis of one of 
the listed diseases pursuant to 38 C.F.R. § 3.309(e) are 
required to establish entitlement to the presumption of 
exposure to herbicide agent in service).

In this case, while the Board has the veteran's service 
medical records, a review of the claims folder reveals that 
service personnel records from the veteran's period of active 
service are absent.  To address the veteran's contentions, 
these records must be obtained and associated with the claims 
folder.  The veteran himself is asked to provide any 
additional evidence he has to support his contentions 
regarding this critical issue. 

In addition, the Board is remanding this appeal in order to 
obtain the veteran's test results from an Agent Orange 
Registry examination conducted by VA in 2002.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request a 
copy of the veteran's service personnel 
records (the veteran had active service 
in the Navy from September 1968 to June 
1970).  If no service personnel records 
can be found, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  A July 2002 letter from the Department 
of Veterans Affair (Overton Brooks Medical 
Center in Shreveport, LA) detailed that 
the veteran underwent an examination with 
participation in the Agent Orange Registry 
at that facility, which is not included in 
the evidence of record.  The RO should 
obtain the Agent Orange Registry 
examination test results from that 
facility (using the address in the July 
2002 letter located in the file) and 
associate them with the file.  If no such 
record can be found, ask for specific 
confirmation of that fact.

4.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed disabilities during the periods 
from March 1972 to June 1996 (if any) and 
from March 2002 to the present (if any).  
Obtain records from each health care 
provider the veteran identifies.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since April 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWELY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




